807 So. 2d 182 (2002)
Dana SHEWBRIDGE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-1274.
District Court of Appeal of Florida, Fifth District.
February 15, 2002.
James B. Gibson, Public Defender, and Barbara C. Davis, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert E. Bodnar, Jr., Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Dana Shewbridge appeals the trial court's order denying his motion under Rule 3.800(b), Florida Rules of Criminal Procedure, for additional jail time credit while he was incarcerated in Leon County, Florida for charges unrelated to the instant case. A detainer had been served under the instant case while Shewbridge was incarcerated under the Leon County case.
We affirm the trial court's order for the reason stated in the Fourth District's opinion in Gethers v. State, 798 So. 2d 829 (Fla. 4th DCA 2001) and certify conflict with Bryant v. State, 787 So. 2d 68 (Fla. 2d DCA 2001) and Penny v. State, 778 So. 2d 305 (Fla. 1st DCA 2000). See also Price v. State, 598 So. 2d 215 (Fla. 5th DCA 1992).
AFFIRMED; CERTIFY CONFLICT.
SHARP, W., PETERSON and GRIFFIN, JJ., concur.